Case 2:19-bk-50766        Doc 14      Filed 03/05/19 Entered 03/05/19 11:46:42             Desc Main
                                      Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

   In re:                                          :       Case No. 19-50766
                                                   :
             Exceptional Innovation, Inc.          :       Chapter 7
                                                   :
                            Debtor.                :       Judge John E. Hoffman Jr.

                APPLICATION OF TRUSTEE FOR THE APPOINTMENT OF
                  CHRISTAL L. CAUDILL AND CAUDILL LAW GROUP,
                        AS ATTORNEYS FOR THE TRUSTEE

             Now comes Christal L. Caudill, Trustee, who respectfully represents as follows:

             1. Christal L. Caudill is the duly appointed, qualified, and acting Trustee of the

   estate of the above-named Debtor.

             2. It is necessary that the Trustee employ an attorney in connection with the

   administration of this estate because the Debtor is a business that may have several assets

   the Trustee can liquidate. In the performance of her duties the Trustee and/or the attorney

   for the Trustee may find it necessary to participate in certain hearings and examination of

   the Debtor or others, to dispose of various assets of the estate, to collect by legal

   proceedings, if necessary, all amount owed to the estate, to properly transfer the title to

   any assets sold, and to pursue any and all other matters which may become known to the

   Trustee and/or the attorney for the Trustee in the future.

             3. The Trustee respectfully requests authority to employ the attorneys of Caudill

   Law Group who are all duly admitted to practice in this Court and in the courts of the

   State of Ohio to represent the Trustee in all matters pertaining to the administration of the

   estate.
Case 2:19-bk-50766       Doc 14    Filed 03/05/19 Entered 03/05/19 11:46:42             Desc Main
                                   Document     Page 2 of 3


           4. Christal L. Caudill of Caudill Law Group, and the members of such firm, are

   disinterested persons and neither hold nor represent any interest adverse to the estate, nor

   do they have any connection with the Debtor, the creditors, or any other party in interest,

   their respective attorneys and accountants, a judge of the Bankruptcy Court or the District

   Court for the Southern District of Ohio, the United States Trustee or any person

   employed in the Office of the United States Trustee.

           5. It will be economical and consonant with the purposes and policies of the

   Bankruptcy Code that your Trustee be authorized to retain Christal L. Caudill of Caudill

   Law Group, and the members of such firm, as attorneys, to perform the professional

   services described above, and that such appointment will be in the best interest of the

   estate and its creditors.

           6. No fees or retainer have been paid to Caudill Law Group in relation to this

   bankruptcy proceeding within one (1) year prior to filing the petition through the time of

   this application.

           7. The customary and proposed hourly rates of compensation of the individual

   attorneys of Caudill Law Group are as follows:

                   Christal L. Caudill           $275.00/hour
                   Kathy Granger/Of Counsel      $190.00/hour

           8. WHEREFORE, Christal L. Caudill prays for an Order appointing Christal L.

   Caudill and Caudill Law Group as attorneys for the Trustee.

                                                 Respectfully submitted,
                                                 /s/ Christal L. Caudill
                                                 Christal L. Caudill, Trustee
                                                 3757 Attucks Drive
                                                 Powell, Ohio 43065
                                                 (614) 389-4942 (Telephone)
                                                 (614) 389-3857 (Facsimile)
Case 2:19-bk-50766      Doc 14     Filed 03/05/19 Entered 03/05/19 11:46:42             Desc Main
                                   Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

           I hereby certify that a copy of the attached Application to Employ Counsel was
   served (i) electronically on the date of filing through the court’s ECF System on all ECF
   participants registered in this case at the email address registered with the court and (ii)
   by ordinary U.S. Mail, postage prepaid on March 5, 2019 addressed to:

   Exceptional Innovation Inc.
   480 Olde Worthington Road
   Suite 350
   Westerville OH 43082


                                                         /s/ Christal L. Caudill
                                                         Christal L. Caudill, Trustee
